HAIRE, Chief Judge, Division 1.
The sole question presented in this review by certiorari of a hearing officer’s award in a workmen’s compensation proceeding concerns whether “traveling expenses” are to be considered in the computation of the average monthly wage. The travel expenses here involved were “zone” travel expense allowances paid pursuant to union contract. The issues raised have been discussed and decided adversely to the petitioner in this Court’s opinion rendered in Moorehead v. Industrial Commission, 16 Moorehead v. Industrial Commission, 17 Ariz.App. 96, 495 P.2d 866 (filed April 19, 1972).
The award is affirmed.
EUBANK and JACOBSON, JJ., concur.